

113 HR 2011 : Veterans' Advisory Committee on Education Improvement Act of 2013
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 2011IN THE SENATE OF THE UNITED STATESOctober 29, 2013Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to provide for a two-year extension of the Veterans’ Advisory Committee on Education.1.Short titleThis Act may be cited as the Veterans' Advisory Committee on Education Improvement Act of 2013.2.Two-year extension of Veterans’ Advisory Committee on EducationSection 3692 of title 38, United States Code, is amended—(1)in subsection (a)—(A)by inserting 31, after 30,; and(B)by striking and the Persian Gulf War and inserting the Persian Gulf War, and the post-9/11 operations in Iraq and Afghanistan; and(2)in subsection (c), by striking December 31, 2013 and inserting December 31, 2015.Passed the House of Representatives October 28, 2013.Karen L. Haas,Clerk